DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a cooling system," in claims 1, 8, and 14; and "a navigation system" in claim 2 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	The “cooling system” is described in the disclosure as a general refrigeration cycle with compressor, condenser, evaporator (see paragraph 28).
	The “navigation system” is described in the disclosure as a global positioning system GPS (see paragraph 34).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vehr (US 2018/0001744 A1).
In regards to claim 1, Vehr teaches a vehicle (100), comprising: a vehicle motor (generator 112, see paragraph 55; motor 216, see paragraph 75); a vehicle battery system (at least batteries 116, 120, and battery chargers 158, see figs. 1-3); a refrigerated compartment (124, 180, 128, 132) comprising a chamber (at least 128) having an access opening (opening where door is placed, see figs. 1); a door (132) coupled with the refrigerated compartment (see figs. 1) and moveable between open and closed positions relative to the access opening (see paragraphs 104 and 60-61); a cooling system (compressor 204, condenser 212, fan 280 and evaporator 276, see fig. 3) fluidly coupled with the chamber (air from evaporator is supplied to the refrigerated space, see fig. 3 and paragraph 87); and a controller (variable frequency drive 256, control module 260, see fig. 3 and paragraph 82) that controls a supply of power from the vehicle battery system to the cooling system (drive 256 controls power to compressor motor 216 from the battery pack 120, see paragraph 82) based on at least one output signal (speed command or refrigerant outlet pressure) received from a vehicle component (speed command received from control module 260, see paragraph 82; power supply control based on refrigerant outlet pressure received by compressor, see paragraph 84).
In regards to claim 4, Vehr teaches the limitations of claim 4 and further discloses a sensor (344) that provides an output signal (see paragraph 106) indicative of a charge status of the vehicle battery system (determining state of charge of the battery by monitoring voltage and current supplied by the battery to estimate internal resistance, see paragraphs 32, 52), and wherein the controller controls the supply of power from the vehicle battery system to the cooling system based on the output signal from the sensor (speed of the compressor motor adjusted based on state of charge of the battery, see paragraph 32; Also adjusting operation of fans based on battery charge, see paragraph 19).
In regards to claim 5, Vehr teaches all the limitations of claim 5 and further discloses at least one temperature sensor: one of the sensors detects a body temperature of an occupant of the vehicle, another sensor detects a temperature of a passenger compartment of the vehicle, or both (return air temperature sensor 320 detects temperature of the air returning from the vehicle compartments, see paragraph 100), and wherein the controller controls the cooling system fans (220, 280) based on an output signal from the temperature sensor (fans are controlled based on signal from sensor 320, see figs. 6 and 5).
In regards to claim 6, Vehr teaches all the limitations of claim 6 and further discloses an electrical component (power sensor 308, dedicated voltage sensor of the battery pack, see paragraph 130) that provides an output signal indicative of a power consumption of the cooling system (sensor 308 monitors the power received by the vehicle through receptacle 154, see paragraph 95, which is used to power the compressor motor, see paragraph 82), and wherein the controller (VFD 256) controls the supply of power to the motor (216) of the compressor (204, see paragraph 82) via the battery pack (120, see paragraph 129) based on the output signal from the electrical component (see paragraph 129).
In regards to claims 8 and 14, Vehr teaches a vehicle (100) and a method of controlling a refrigerated compartment (124, 180, 128, 132) in the vehicle (100), the vehicle (100), comprising: a vehicle motor (generator 112, see paragraph 55); a vehicle battery system (at least batteries 116, 120, and battery chargers 158, see figs. 1-3); a refrigerated compartment (124, 180, 128, 132) comprising a chamber (at least 128) having an access opening (opening where door is placed, see figs. 1); a door (132, cabin door, see paragraph 105) coupled with the refrigerated compartment (see figs. 1) and moveable between open and closed positions relative to the access opening (see paragraphs 104 and 60-61); a door sensor (340) that provides an output signal when the door is moved between open and closed positions (see paragraph 105); a cooling system (compressor 204, condenser 212, fan 280 and evaporator 276, see fig. 3) fluidly coupled with the chamber (air from evaporator is supplied to the refrigerated space, see fig. 3 and paragraph 87); and a controller (variable frequency drive 256, control module 260, see fig. 3 and paragraph 82) communicatively coupled with the door sensor (door sensor 340 provides signal to the feedback module 402 of the control module 260, see fig. 6), wherein the controller controls a supply of power from the vehicle battery system to the cooling system (drive 256 controls power to compressor motor 216 from the battery pack 120, see paragraph 82) based on an output signal (speed command or refrigerant outlet pressure) received from a vehicle component (speed command received from control module 260, see paragraph 82; power supply control based on refrigerant outlet pressure received by compressor, see paragraph 84) and also control the fans of the refrigeration system based on the output signal received form the door sensor (controlling fans of the refrigeration system based on the data from the door sensor 340, see figs. 5-6 and paragraphs 131-132).
In regards to claims 9 and 15, Vehr teaches the limitations of claims 9 and 15 and further discloses that the controller controls the supply of power from the vehicle battery system to the cooling system (drive 256 controls power to compressor motor 216 from the battery pack 120, see paragraph 82) based on the charge state of the battery (see paragraph 32) which depends upon the runtime of the battery to power the cooling system (see paragraph 52) to ensure that the refrigeration system would be operable for an entire day (see paragraphs 121, 125, and 128) subsequent to receiving the output signal from the door sensor (drive 258 and control module 260 is configured to continuously receive signal form the door sensor 340 before and after receiving the charge state of the battery or control of power supply to the fans of the refrigeration system, see figs. 5-6 and paragraphs 105-106, and 131-132).
In regards to claim 10, Vehr teaches the limitations of claim 4 and further discloses a sensor (344) that provides an output signal (see paragraph 106) indicative of a charge status of the vehicle battery system (determining state of charge of the battery by monitoring voltage and current supplied by the battery to estimate internal resistance, see paragraphs 32, 52), and wherein the controller controls the supply of power from the vehicle battery system to the cooling system based on the output signal from the vehicle battery sensor (speed of the compressor motor adjusted based on state of charge of the battery, see paragraph 32).
In regards to claim 16, Vehr teaches the limitations of claim 16 and further discloses controlling the supply of power from the vehicle battery system to the cooling system (drive 256 controls power to compressor motor 216 from the battery pack 120, see paragraph 82) when a motor (generator) of the vehicle is stopped (battery pack 120 powers the refrigeration system with engine and generator disconnected from the refrigeration system, see paragraphs 63, 72 and 55, and fig. 1B) when a state of charge of the vehicle battery system is above a second threshold value (battery voltage which represents the state of charge SOC of battery 120, being above a threshold at step 504, fig. 7, system is operated normally at step 506); and an elapsed time period since the vehicle motor was stopped is less than a third threshold value (cooling by battery pack when the vehicle engine and generator are disconnected from the refrigeration system, is maintained until the adequate run time is reached, see step 516, fig. 7 and paragraphs 52, 125 and 133).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehr (US 2018/0001744 A1) as applied to claims 1 and 14 above respectively and further in view of Lofy (US 9,451,723 B2).
In regards to claim 2, Vehr teaches the limitations of claim 2 except a navigation system of the vehicle.
However, Lofy teaches that the vehicle includes a navigation system of the vehicle (see col. 11, lines 13-17 and col. 12, lines 43-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Vehr to include a navigation system as taught by Lofy in order to monitor and guide the vehicle to the target destination.
In regards to claim 18, Vehr teaches the limitations of claim 18 except receiving a signal indicative of a geographical location of the vehicle.
However, Lofy teaches a navigation system in the vehicle (see col. 11, lines 13-17 and col. 12, lines 43-50, where it is well known that the navigation system receives signals indicative of a geographical location of the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle in the method of Vehr to include a navigation system as taught by Lofy for receiving a signal indicative of a geographical location of the vehicle in order to monitor and guide the vehicle to the target destination.
In regards to claim 19, Vehr teaches the limitations of claim 19 except receiving an input from a user regarding a destination of the vehicle, and wherein the receiving, by a controller of the vehicle, at least one output signal comprises receiving an output signal indicative of a distance of the vehicle from the destination.
However, Lofy teaches receiving an input from a user regarding a destination of the vehicle, and by a controller (navigation portable electronic device, see col 2. Lines 33-40), receiving an output signal indicative of a distance of the vehicle from the destination (via portable electronic navigation system within the vehicle, see col. 11, lines 13-17 and col. 12, lines 43-50), which is well known device for receiving a user input about the destination of the vehicle and output a sound command/signal about the distance of the vehicle from the destination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle in the method of Vehr to include a navigation system as taught by Lofy for receiving an input from a user regarding a destination of the vehicle, and receiving a signal by the navigation device about the distance of the vehicle from the destination based on the teachings of Lofy in order to monitor and guide the vehicle to the target destination.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehr (US 2018/0001744 A1) as applied to claims 1 and 14 above respectively and further in view of Osborne (US 2017/0154482 A1).
In regards to claims 3 and 17, Vehr teaches the limitations of claim 3 except a lift gate, a sensor that provides an output signal indicative of an open or closed status of the lift gate.
However, Osborne teaches a lift gate (see paragraph 14), a sensor (position sensor, see paragraph 14) that provides an output signal indicative of an open or closed status of the lift gate (see paragraph 14), and wherein the controller controls the operation of an air-conditioning unit to cool the interior based on the communication with the vehicle about the status of the lift gate (see paragraphs 16 and 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle and the vehicle in the method of Vehr to include a lift gate, a sensor to provide an output signal indicative of an open or closed status of the lift gate as taught by Osborne in order to monitor the area behind the vehicle and away from the driver and protect the kids and occupants from being harmed by a closing lift gate with the help of a sensor to prevent closing the lift gate in the presence of an occupant. It would have also been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Vehr as modified to control the supply of power from the vehicle battery system to the cooling system based on the output signal from the lift gate sensor based on the teachings of Osborne in order to conserve energy by operating the air conditioner only when the lift gate and all of the doors of the vehicle are closed to prevent a loss of cooling.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehr (US 2018/0001744 A1) as applied to claim 1 above and further in view of Weyand (US 6,829,943 B2).
In regards to claim 7, Vehr teaches all the limitations of claim 7 except a weight sensor associated with the chamber that provides an output signal indicative of a weight of an item placed within the chamber, and wherein the cooling is based on signal from weight sensor.
However, Weyand teaches a weight sensor (sensor for measuring weight 202) associated with the chamber that provides an output signal indicative of a weight of an item placed within the chamber (weight sensor measures weight of the payload of the vehicle, see col. 2, lines 20-32; and fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Vehr to include a weight sensor associated with the chamber that provides an output signal indicative of a weight of an item placed within the chamber based on the teachings of Weyand in order to calculate and plan for the load on the vehicle throughout the planned journey before the start of the journey to determine the possible hurdles ahead of time.
Vehr also does not explicitly teach that cooling is based on weight signal.
However, Weyand further states that the load on the vehicle beyond a maximum threshold degrades dynamic of the vehicle and affects the cooling capacity of the air conditioning system of the vehicle. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Vehr as modified to use the indication of payload weight for adjusting the cooling operation at the vehicle because overloading the vehicle may also affect the cooling capacity and performance of the air conditioner and disturb the comfort of the occupants and passengers.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehr (US 2018/0001744 A1) as applied to claim 8 above and further in view of Vehr (US 2018/0001740 A1) hereinafter referred as Vehr740'.
In regards to claim 11, Vehr teaches the limitations of claim 11 and further discloses a compressor (204), and controlling a supply of power to the cooling system based on predicted battery charge (adjust operation of the refrigeration system fans based on the state of battery charge, see paragraphs 19 and 35), where the state of battery charge is predicted based on compressor on and off operation comparison (state of the battery charge is predicted based on the comparison of compressor operation at full capacity with the off state of the compressor, see paragraphs 36-37, the comparison of on and off states refer to a duration of time when the compressor is operated).
Vehr does not explicitly teach cooling based on length of time of compressor operation.
Vehr740’ teaches operating the cooling system in the high ambient temperature mode (cooling operation of steps 416-424) based on the duration of the compressor on time (cooling operation at steps 416 and 424 for a compressor on duration at 424, see fig. 7 and paragraph 101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the vehicle of Vehr to supply power to the cooling system based on the length of time the compressor is operating based on the teachings of Vehr740’ in order to complete the high ambient temperature startup operation successfully to achieve the necessary temperature setpoints and operate the compressor at a reduced speed for a set time to reduce load on the refrigeration system before transitioning to the normal startup (see paragraph 21, Vher740’).
In regards to claim 12, Vehr teaches the limitations of claim 12 and further discloses that the controller maintains the supply of power to the cooling system when the vehicle motor is stopped (battery pack 120 powers the refrigeration system with engine and generator disconnected from the refrigeration system, see paragraphs 63, 72 and 55, and fig. 1B).
However, Vehr does not explicitly teach operating the cooling system for a period of time less than a threshold value.
Vehr740’ teaches that the controller maintains the supply of power to the cooling system when the cooling system has been operating for a time period less than a first threshold value (compressor operation maintained for a duration of time at step 424 below the expiration time, see fig. 7 and paragraphs 89, and 99-101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the vehicle of Vehr to maintain the power supply to the cooling system when the cooling system has been operating for a time period below a first threshold value based on the teachings of Vehr740’ in order to complete the high ambient temperature startup operation successfully to achieve the necessary temperature setpoints and operate the compressor at a reduced speed for a set time to reduce load on the refrigeration system before transitioning to the normal startup (see paragraph 21, Vher740’).
In regards to claim 13, Vehr teaches the limitations of claim 12 and further discloses that the controller maintains the supply of power to the cooling system when a state of charge of the vehicle battery system is above a second threshold value (battery voltage which represents the state of charge SOC of battery 120, being above a threshold at step 504, fig. 7, system is operated normally at step 506); and an elapsed time period since the vehicle motor was stopped is less than a third threshold value (cooling by battery pack when the vehicle engine and generator are disconnected from the refrigeration system, is maintained until the adequate run time is reached, see step 516, fig. 7 and paragraphs 52, 125 and 133).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehr (US 2018/0001744 A1) as applied to claim 14 above respectively and further in view of Macneille (US 2020/0059769 A1).
In regards to claim 20, Vehr teaches the limitations of claim 20 except determining a temperature of at least one occupant of the vehicle, and receiving by the controller, the determined temperature.
However, Macneille teaches determining a temperature of at least one occupant of the vehicle (via occupant body temperature sensor 34, see paragraph 38), and wherein the receiving, by a controller (processor 32 of radio device 14, see paragraph 34) of the vehicle, at least one output signal comprises receiving an output signal indicative of a temperature of at least one occupant of the vehicle (processor 32 of radio device 14 receiving temperature data via the sensor connected to the processor, see paragraphs 34, 44, and 58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vehr by determining a temperature of at least one occupant of the vehicle, and receiving, by a controller, the temperature of the occupant of the vehicle based on the teachings of Macneille in order to accurately determine and fulfill the cooling needs of the vehicle cabin and the occupant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763            

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763